Citation Nr: 1447368	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  03-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1994.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) New York, New York, that denied service connection for bilateral varicose veins.

In August 2006, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In December 2006, the VA denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2008 order, the Court granted the Joint Motion of VA's General Counsel and counsel for the Veteran and vacated the Board's decision and remanded the claim.

In May 2008, the Board remanded the matter for additional development.  In August 2008, the RO granted service connection for varicose veins of the right leg, representing a full grant of that portion of the appeal.  The Board subsequently denied service connection for varicose veins of the left leg, but vacated the decision in its own motion in a separate Board decision in July 2009 due to the receipt of additional evidence not considered at the time of the April 2009 decision. Then Board then remanded the matter for additional development in July 2009.

In May 2012, the Board issued a decision denying entitlement to service connection for varicose veins of the left leg.  The Veteran again appealed the Board's decision to the Court. In a Memorandum Decision dated in January 2014, the Court vacated the Board's decision denying service connection for varicose veins of the left leg and remanded the case.  

Of note, the Board also remanded the matter of entitlement to a rating in excess of 10 percent for varicose veins of the right leg in a separate May 2012 remand.  This issue was not addressed by the Court and is not before the Board at this time.
 
A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court's memorandum decision, and the Board's review of the claims file, further RO action in this appeal is required.

Here, the Court determined that the July 2010 VA examination addressing the etiology of the Veteran's varicose veins of the left leg was inadequate, and that the Board erred in relying on it.  In so finding, the Court noted that the July 2010 VA examiner considered only the Veteran's statements concerning the onset of his varicose veins without addressing whether his current varicose veins could otherwise be related to his service.  The Court pointed out that service treatment records documented complaints of left legs cramps, and also emphasized that a condition does not have to become observable in service to be related to service for the purposes of establishing service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Given the foregoing, an additional medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an opinion regarding the etiology of the Veteran's claimed varicose veins of the left lower extremity. The entire claims file must be made available to the designated examiner. If an examination is necessary, one should be provided. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that varicose veins of the left leg were incurred in service or are otherwise medically related to service.

In providing the requested opinion, the examiner is asked to specifically consider and address the Veteran's service treatment records, which document complaints of left leg cramps and pain in June 1990, as well as post-service treatment records.  While the examiner may consider the Veteran's assertions as to onset of left leg varicose veins, he/she is advised that a condition need not be observable in service to be related to service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached

2.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



